Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The Examiner notes that claims 1-20 are pending. 

Claim Analysis - 35 USC § 101
The Examiner notes that while the claims recite abstract ideas including mental processes and mathematical concepts, the further recitation of receiving emission spectra corresponding to a sample comprising a plurality of constituents of unknown concentrations to generate a concentration for each of the constituents of the unknown sample presents enough “significantly more” to qualify as a practical application; Thus the claims are found to be eligible under 35 USC § 101.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 9-14 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Da Costa Martins et al (PGPub US 2021/0270744, hereafter “Martins”).
Examiner’s Note – The document, Alfaraj, A review of charge-coupled device image sensors, 2017 (hereafter “Alfaraj”), is used merely as a teaching reference in support of the rejections; specifically to provide a well-understood in the art information regarding CCD sensors.

Regarding claim 1 and 16, Martins discloses:
one or more detectors of an imaging modality that provides emission spectra (Martins – p [0026], CCD sensor [one detector]; where CCD sensors are imaging sensors as evidenced by teaching reference Alfaraj [page 1, Introduction], p [0035], “dynamical LIBS signal from laser ablation to ion emission”; p [0002], “Plasma emission spectroscopy, in particular Laser Induced Breakdown Spectroscopy (LIBS)”); and 
a computing device storing instructions that, when executed by one or more processors of the computing device (Martins – p [0001] teaches machine learning for analysis, requires a processor, p [0034], teaches non-transitory storage media including program instructions executable to carry out the method), cause the computing device to: 
receiving first emission spectra corresponding to a training sample comprising a plurality of pure elements of known concentrations self-learning for characterization of one or more constituents [plurality of pure elements] in a physical sample obtained from a spectroscopy device; p [0078], teaches to quantify of a particular combination of chemical elements, arranged into a particular molecular structure within a given context of measurement, spectral lines, their intensities and corresponding interferences, should be correlated to the concentration of the constituents; p [0002], teaches use of emission spectroscopy); 
determining, based on the first emission spectra corresponding to the training sample, a plurality of spectral regions corresponding to the plurality of pure elements of known concentrations, wherein each of the plurality of spectral regions is respective to each of the plurality of pure elements of known concentrations (Martins – fig. 3, item 12; p [0027], teaches all previously known spectral lines are stored in a database, corresponding to the spectral lines extracted for a plurality of constituents, where obtaining data from an existing database is “determining”, and an existing database requires that a first set of known pure elements of known concentrations was analyzed; p [0037], teaches different regions of the deterministic global feature space represent the fingerprint combination of spectral lines for a plurality of samples, each composed of different constituents); 
determining, for each of the plurality of spectral regions respective to each of the plurality of pure elements of the known concentrations, one or more features associated with a signature peak of a given spectral region (Martins – fig. 3, shows each region is analyzed; p [0037], teaches spectral lines may be determined and used as local deterministic feature vectors to build the deterministic local feature space and provide a spectral lines fingerprint of the constituent);
forming, for each of the plurality of spectral regions respective to each of the plurality of pure elements of the known concentrations, a feature vector comprising the one or more features associated with the signature peak of the given spectral region (Martins – fig. 3, items 9 & 11; p [0037], teaches spectral lines may be determined and used as local deterministic feature vectors to build the deterministic local feature space and provide a spectral lines fingerprint of the constituent); 
associating, for each of the plurality of spectral regions respective to each of the plurality of pure elements of the known concentration, the feature vector with a known concentration of a pure element corresponding to the given spectral region (Martins – p [0037], teaches different regions of the deterministic global feature space represent the combination of particular spectral lines for a plurality of samples, requires associating vectors and regions); 
training, based on the associated feature vectors, a prediction model to predict unknown concentrations of a plurality of constituents of an unknown sample (Martins – p [0076]), “self-learning and self-supervising”; 
receiving, from one or more detectors of an imaging modality, second emission spectra corresponding to the unknown sample comprising a plurality of constituents of unknown concentrations (Martins – p [0026], CCD sensor; where CCD sensors are imaging sensors as evidenced by teaching reference Alfaraj [page 1, Introduction]; p [0038], teaches spectral lines extracted [receiving] from an unknown physical sample); and
generating, based on the application of the trained prediction model, a concentration for each of the constituents of the unknown sample(Martins – p [0083], teaches the identification of unknown physical samples, including identifying constituents).
Regarding claim 2, Martins discloses all of the limitations on which this claim depends, further, Martins discloses wherein the one or more features associated with the signature peak of the given spectral region comprise one or more characteristics of the given spectral region or the signature peak of the given spectral region, and wherein the one or more characteristics comprise one or more of: a data point associated with the given spectral region or associated with the signature peak of the given spectral region (Martins – p [0075]).
Examiner’s Note – Regarding the claimed alternatives in this limitation, the limitation “a data point a ...” was examined.

Regarding claim 3, Martins discloses all of the limitations on which this claim depends, further, Martins discloses inputting a portion of the first emission spectra corresponding to the given spectral region into a convolutional neural network to determine one or more features that are predictive of the known concentration of the pure element corresponding to the given spectral region (Martins – p [0006]-[0010], teaches use of convoluted spectral bands and neural networks is known in the art) .
Regarding claim 4, Martins discloses all of the limitations on which this claim depends, further, Martins discloses wherein the convolutional neural network comprises a plurality of filters that detect a characteristic of one or more of the given spectral region or the signature peak of the given spectral region, and wherein the characteristic comprises one or more of: a data point associated the given spectral region or associated with the signature peak of the given spectral region (Martins – p [0075]).
Examiner’s Note – Regarding the claimed alternatives in this limitation, the limitation “a data point a ...” was examined.

Regarding claim 5, Martins discloses all of the limitations on which this claim depends, further, Martins discloses generating a representative value of the signature peak of the given spectral region, and wherein the one or more features includes the representative value of the signature peak of the given spectral region (Martins – p [0078]-[0079]).
Regarding claim 6, Martins discloses all of the limitations on which this claim depends, further, Martins discloses determining a peak intensity of the signature peak of the given spectral region (Martins – p [0078]-[0079]).
Regarding claim 7, Martins discloses all of the limitations on which this claim depends, further, Martins discloses performing one or more of a Gaussian curve fitting or a cubic spline interpolation of the signature peak of the given spectral region to produce a fitted peak curve (Martins – p [0091], the limitation “to produce a fitted peak curve” appears to be merely functional language regarding the inherent result of the technique, with no further recitations relating to the meaning/purpose of the claim; therefore, the limitation is given little patentable weight and is interpreted as met by citations provided above).
Regarding claim 9, Martins discloses all of the limitations on which this claim depends, further, Martins discloses forming a matrix comprising, for each of the plurality of spectral regions, a value based on the feature vector and the known concentration of the pure element corresponding to the given spectral region (Martins – p [0070]).
Regarding claim 10, Martins discloses all of the limitations on which this claim depends, further, Martins discloses wherein the training the prediction model comprises determining, for each spectral region corresponding to each pure element of the known concentration, a linear relation between the one or more features associated with the signature peak of the given spectral region and the known concentration of the pure element corresponding to the given spectral region (Martins – p [0109]; p [0120]-[121]).
Regarding claim 11, Martins discloses all of the limitations on which this claim depends, further, Martins discloses performing, for each of the plurality of spectral regions respective to each of the plurality of pure elements of the known concentrations, a least square linear regression between the feature vector and a known concentration of a pure element corresponding to the given spectral region (Martins – p [0130]).
Regarding claim 12, Martins discloses all of the limitations on which this claim depends, further, Martins discloses determining, based on the second emission spectra, a plurality of spectral regions corresponding to the plurality of the constituents of the unknown concentrations, wherein each of the plurality of spectral regions is respective to each of the plurality of the constituents of the unknown concentrations (Martins – p [0039], teaches classification and identification process of unknown physical samples, wherein “first” samples are interpreted as training samples and “second” samples are interpreted as unknown samples; p [0037], teaches different regions of the deterministic global feature space represent the fingerprint combination of spectral lines for a plurality of samples, each composed of different constituents; p [0110], teaches using the same criteria as for an unknown sample provides the pre-processed data for constructing the deterministic feature space and corresponding self-learning artificial intelligence knowledgebase); determining, for each of the plurality of spectral regions respective to each of the plurality of constituents of the unknown concentrations, one or more features associated with a signature peak of the given spectral region corresponding to a constituent of an unknown concentration (Martins – p [0039]-[0041]; p [0110], teaches using the same criteria as for an unknown sample provides the pre-processed data for constructing the deterministic feature space and corresponding self-learning artificial intelligence knowledgebase ); forming, for each of the plurality of spectral regions respective to each of the plurality of the constituents of the unknown concentrations, a feature vector comprising of the one or more features associated with the signature peak of the given spectral region corresponding to the constituent of the unknown concentration (Martins – p [0139], teaches repeat the process for unknown samples); and applying, for each of the plurality of spectral regions respective to each of the plurality of the constituents of the unknown concentration, the feature vector into the trained machine learning algorithm (Martins – p [0139], teaches repeat the process for unknown samples).
Regarding claim 13, Martins discloses all of the limitations on which this claim depends, further, Martins discloses determining, for each of the plurality of the constituents and based on the spectral region respective to each of the plurality of the constituents of the unknown concentration, an identification of the constituent (Martins – p [0083], teaches the extracted spectral lines of the unknown physical samples, with the corresponding neighbouring points of the particular class, identifying both constituents).
Regarding claim 14, Martins discloses all of the limitations on which this claim depends, further, Martins discloses wherein the applying the feature vector into the trained prediction model comprises performing a least square linear regression (Martins – p [0130]).
Regarding claim 17, Martins discloses all of the limitations on which this claim depends, further, Martins discloses wherein the imaging modality is one or more of an inductively coupled plasma optical emission spectrometry (ICP-OES), an infrared spectroscopy, a nuclear magnetic resonance (NMR) spectroscopy, an ultraviolet (UV) spectroscopy, an atomic fluorescence spectrometry, a flame emission spectrometry, a spark and arc emission spectrometry, an inductively coupled plasma mass spectrometry, a quadrupole based mass spectrometry of organic molecules, a time-of-flight mass spectrometry, a magnetic sector mass spectrometry, a trap-based mass spectrometry, a Fourier Transform ion cyclotron mass spectrometry, ion mobility spectrometry, and a differential mobility spectrometry (Martins – p [0002], “Plasma emission spectroscopy”).
Regarding claim 18, Martins discloses all of the limitations on which this claim depends, further, Martins discloses wherein the instructions, when executed by the one or more processors (Martins – p [0001] teaches machine learning for analysis, requires a processor, p [0034], teaches non-transitory storage media including program instructions executable to carry out the method), further cause the computing device to: determine, based on the second emission spectra, a plurality of spectral regions corresponding to the plurality of constituents of unknown concentrations, wherein each of the plurality of spectral regions is respective to each of the plurality of constituents of the unknown concentrations (Martins – p [0039], teaches classification and identification process of unknown physical samples, wherein “first” samples are interpreted as training samples and “second” samples are interpreted as unknown samples; p [0037], teaches different regions of the deterministic global feature space represent the fingerprint combination of spectral lines for a plurality of samples, each composed of different constituents; p [0110], teaches using the same criteria as for an unknown sample provides the pre-processed data for constructing the deterministic feature space and corresponding self-learning artificial intelligence knowledgebase);
determine, for each of the plurality of spectral regions respective to each of the plurality of constituents of the unknown concentrations, one or more features associated with a signature peak of a given spectral region corresponding to a constituent of an unknown concentration (Martins – p [0039]-[0041]; p [0110], teaches using the same criteria as for an unknown sample provides the pre-processed data for constructing the deterministic feature space and corresponding self-learning artificial intelligence knowledgebase );
form, for each of the plurality of spectral regions respective to each of the plurality of constituents of the unknown concentrations, a feature vector comprising of the one or more features associated with the signature peak of the given spectral region corresponding to the constituent of the unknown concentration (Martins – p [0139], teaches repeat the process for unknown samples); and 
apply, for each of the plurality of spectral regions respective to each of the plurality of constituents of the unknown concentrations, the feature vector into the trained machine learning algorithm (Martins – p [0139], teaches repeat the process for unknown samples).
Regarding claim 19, Martins discloses:
receiving, from an emission filter, emission spectra corresponding to a sample comprising a plurality of constituents of unknown concentrations (Martins – p [0133], teaches filtering emissions; p [0038], teaches spectral lines extracted [receiving] from an unknown physical sample);
determining, based on the emission spectra, a plurality of spectral regions corresponding to the plurality of the constituents of the unknown concentrations (Martins – fig. 3, item 12; p [0037], teaches different regions of the deterministic global feature space represent the spectral lines for a plurality of samples; p [0083], teaches classification of samples is performed in the global deterministic feature space [region], wherein the identification process is enabled by matching the extracted spectral lines of the unknown physical samples [to a known database of sample spectral bands and corresponding element concentrations, as taught in p [0080]]; p [0077]); 
determining, for each of the plurality of spectral regions corresponding to each of the plurality of constituents of the unknown concentrations, one or more features associated with a signature peak of a given spectral region corresponding to a constituent of an unknown concentration (Martins – fig. 3, item 13; p [0037], teaches sample clusters composed of different constituents provide a spectral lines fingerprint of the constituent; p [0083], teaches classification of samples is performed in the global deterministic feature space [region], wherein the identification process is enabled by matching the extracted spectral lines of the unknown physical samples [to a known database of sample spectral bands and corresponding element concentrations, as taught in p [0080]]; p [0077]); 
forming, for each of the plurality of spectral regions corresponding to each of the plurality of constituents of the unknown concentrations, a feature vector comprising of the one or more features associated with the signature peak of the given spectral region corresponding to the constituent of the unknown concentration (Martins – p [0037], teaches spectral lines may be determined and used as local deterministic feature vectors to build the deterministic local feature space, and provide a spectral lines fingerprint of the constituent); 
applying, for each of the plurality of spectral regions corresponding to each of the plurality of constituents of the unknown concentrations, the feature vector into a trained machine learning algorithm, wherein the trained machine learning algorithm is based on a learned relationship between a concentration of a pure element and one or more features associated with a signature peak of the pure element (Martins – p [0080], teaches given a known database of sample spectral bands and corresponding element concentrations, it is possible to find samples that can sustain quantification of A in the unknown sample; requires comparing/inputting information regarding the unknown sample into the database [continually created by the algorithm, p [0025]] of known samples); and 
generating, based on the application of the trained machine learning algorithm, an estimated concentration for each of the constituents of unknown concentration (Martins – p [0083], teaches the identification of unknown physical samples, including identifying constituents).
Regarding claim 20, Martins discloses all of the limitations on which this claim depends, further, Martins discloses prior to the applying the feature vector into a trained machine learning algorithm, receiving, from an emission filter, training emission spectra corresponding to a training sample comprising a plurality of pure elements of known concentrations (Martins – p [0033], teaches self-learning for characterization of one or more constituents in a physical sample [training sample/spectra] obtained from a spectroscopy device; p [0078], teaches to quantify of a particular combination of chemical elements, arranged into a particular molecular structure within a given context of measurement, spectral lines, their intensities and corresponding interferences, should be correlated to the concentration of the constituents; p [0002], teaches use of emission spectroscopy);
determining, based on the training emission spectra corresponding to the training sample, a plurality of spectral regions corresponding to the plurality of pure elements of known concentration, wherein each of the plurality of spectral regions is respective to each of the plurality of pure elements of known concentration (Martins – fig. 3, item 12; p [0027], teaches all previously known spectral lines are stored in a database, corresponding to the spectral lines extracted for a plurality of constituents, where obtaining data from an existing database is “determining”, and an existing database requires that a first set of known pure elements of known concentrations was analyzed; p [0037], teaches different regions of the deterministic global feature space represent the fingerprint combination of spectral lines for a plurality of samples, each composed of different constituents); 
determining, for each of the plurality of spectral regions respective to each of the plurality of pure elements of the known concentrations, one or more features associated with a signature peak of a given spectral region (Martins – fig. 3, shows each region is analyzed; p [0037], teaches spectral lines may be determined and used as local deterministic feature vectors to build the deterministic local feature space and provide a spectral lines fingerprint of the constituent);
forming, for each of the plurality of spectral regions respective to each of the plurality of pure elements of the known concentrations, a feature vector comprising the one or more features associated with the signature peak of the given spectral region (Martins – fig. 3, items 9 & 11; p [0037], teaches spectral lines may be determined and used as local deterministic feature vectors to build the deterministic local feature space and provide a spectral lines fingerprint of the constituent); 
associating, for each of the plurality of spectral regions respective to each of the plurality of pure elements of the known concentrations, the feature vector with a known concentration of a pure element corresponding to the given spectral region (Martins – p [0037], teaches different regions of the deterministic global feature space represent the combination of particular spectral lines for a plurality of samples, requires associating vectors and regions); 
training, based on the associated feature vectors, a prediction model to estimate unknown concentrations of a plurality of constituents of a sample (Martins – p [0076]).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Martins in view of Gulati et al (PGPub No US 2016/0139043, hereinafter “Gulati”).
Regarding claim 8, Martins discloses all of the limitations on which this claim depends, however, does not explicitly disclose integrating the fitted peak curve to determine an area of the fitted peak curve, and wherein the representative value of the signature peak of the given spectral region is the area of the fitted peak curve.
Gulati teaches integrating the fitted peak curve to determine an area of the fitted peak curve, and wherein the representative value of the signature peak of the given spectral region is the area of the fitted peak curve (Gulati – p [0333]-[0334]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to utilize integrating the fitted peak curve as taught by Gulati in Martins for the expected benefit of obtaining a conditioned feature of the waveform (Gulati – p [0333]-[0334]).	

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Martins in view of Wolters (PGPub No US 2010/0050737, hereinafter “Wolters”).
Regarding claim 15, Martins discloses all of the limitations on which this claim depends, however, Martins does not explicitly disclose receiving, from the emission filter, a third emission spectra corresponding to a blank sample, wherein the blank sample does not comprise the plurality of pure elements of the known concentrations, and wherein the determining the plurality of the spectral regions corresponding to the plurality of the pure elements of the known concentrations is further based on the third emission spectra corresponding to the blank sample.
Wolters teaches receiving, from the emission filter, a third emission spectra corresponding to a blank sample, wherein the blank sample does not comprise the plurality of pure elements of the known concentrations, and wherein the determining the plurality of the spectral regions corresponding to the plurality of the pure elements of the known concentrations is further based on the third emission spectra corresponding to the blank sample (Wolters – p [0113], teaches measurement profile data collected from a blank[s] can be subtracted from the measurement profile data collected for samples to determine correction factors for the purpose of correction/calibration of known experimental and instrumental parameters such as index of refraction of mobile phase during gradient elution, flow rate, pressure on signal intensity [and/or S/N] or other parameters that can cause intensity [and/or S/N] differences that are well known to practitioners in the art and science of separations, measurement science, spectroscopy, data analysis or the like).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to utilize a blank sample as taught by Wolters in Martins for the expected benefit of correction/calibration of known experimental and instrumental parameters such as index of refraction of mobile phase during gradient elution, flow rate, pressure on signal intensity [and/or S/N] or other parameters that can cause intensity [and/or S/N] differences (Wolters – p [0113]).	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA E PETERS whose telephone number is (571)272-9061. The examiner can normally be reached on M-F, 9:00-5:00. Examiner interviews are available via telephone.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LISA E PETERS/Primary Examiner, Art Unit 2862